,   .

            TEE     AmORNEY           GENERAL

                         OF   TEXAS




                         April 30, 1952


        Hon. Austin F. Anderson    Opinion No. v-1446
        Criminal District Attorney
        Bexar County               Re: Which county agency
        San Antonio, Texas              is responsible for
                                        making investigations
                                        and reports in depend-
                                        ent or neglected
        Dear Mr. Anderson:              childrents cases,

                  Your request for an opinion presents
        the following question:

                  "What governmental agency is re-
             sponsible for investigating Dependent
             or Neglected Children's cases?"

                  Previously, the Children's Service Bureau,
        a charitable organization, made investigations in
        dependent and neglected children's cases before the
        45th District Co,urt, which is the Juvenile Court of
        Bexar Co,unty. Due to a lack of funds, this prac-
        tice has been discontinued, giving rise to the q'ues-
        tion of what governmental agency is responsible for
        making investigations of this kind.

                  Article 2338-1, V.C.S., establishes a juve-
        nile co'urt In each co,unty of the State and provides
        for the designation of one of the district co,urts as
        the juvenile court in counties having two or more
        district co,urts. The juvenile court is given exclu-
        sive original jurisdiction of proceedings governing
        delinquent children. Additionally, in counties hav-
        ing two or more district courts all cases of depend-
        ency and neglect must be filed in the district court
        which has been designated as the juvenile court, but
        these cases may later be transferred to another dis-
        trict court. Art. 2338-1, Sec. 4.

                  Section 7 of Article 2338-l provides:

                  "Any person may, and any Pease officer
             shall, give to the Judge, County Attorney,
             or to the Probation Officer of the county,
Hon. A,ustin F. Anserson, page 2   (v-1446)



     information in his possession that a child
     is within the provisions of this Act. There-
     upon the Judge, the County Attorney or the
     Probation Officer shall make or have made,
     preliminary inquiry to determine whether
     the interests of the public or of the child
     req,uire that further action be taken. If
     either the Judge or the County Attorney
     shall determine that formal jurisdiction
     should be acquired, the County Attorney
     shall prepare and file in the court, or
     any attorney may prepare and file in the
     court, a petition alleging briefly the facts
     which bring said child within the provisions
     of this Act, and stating:   (1) the name, age
     and residence of the child; the names and
     residences, (2) 9; ;;ErEa;;n;;i (3) of his
     legal g,uardian,                ; (4) of the
     person or persons having custody or control
     of the child; and (5) of tne nearest known
     relative, if no parent or guardian can be
     found. If any of the facts herein required
     are not known by the petitioner, the peti-
     tion shall so state. The proceedings shall
     be styled 'In the matter of
     a delinquent childs."

          We agree with yo'ur conclusion that the d,u-
ties required of the county attorney by Section 7 of
Article 2338-l relate only to delinquent children and
that this statute does not impose any duties upon the
county attorney in respect to dependent and neglected
children. This construction of the statute is sub-
stantiated by Section 24-A of Article 2338-1, which
reads:

           "This Act shall in no wise alter or
     affect existing laws with reference to de-
     pendent or neglected children as that term
     is defined by Article 2330, Revised Civil
     Statutes, 1925, and the District Court
     only shall have original jurisdiction in
     all proceedings wherein it is sought to
     have a child adj,udged to be a dependent or
     neglected child, and its findings in such
     cases shall be entered in a book kept for
     that Sjurpose to be known as 'Juvenile Rec-
     ord!.
Hon. Austin F. Anderson, page 3    (v-1446)



          It is necessary, therefore, to look to
other statutes dealing with dependent and neglected
children to determine your question.

           Jurisdiction~over dependent and neglected
children is vested in the district court. Arts.
2330-2337,  V.C.S. Article 2331 reads:

          "Any person who is 'a resident of the
     county, having knowledge .of a child in his
     county who appears to be a 'dependent' or
     'neglected' child may file with the district
     clerk of his county a written petition, set-
     ting forth the facts constituting the child
     'dependent' or 'neglected;' which petition
     shall be verified by the affidavit of the
     petitioner.  It shall be sufficient, if the
     affidavit shall be upon information and
     belief. Such petition shall set forth the
     name of the parent or parents of such child,
     if known, and their residence; and if such
     child has no parent living, then the name
     and residence of the guardian of such child,
     if it has one."

          Article 2333 provides:

           "Upon such hearing of such case the
     child shall be brought before said court;
     whereupon, the court shall Investigate the
     facts, and ascertain whether the child is
     a 'dependent child,' its residence, and, as
     far as possible, the whereabo,uts of Its
     parents or near adult relatives, when and
     how long the child had been maintained, in
     whole or in part, by private or public char-
     ity, the occupation of the parents, if liv-
     ing, whether they,are supported by the
     public or have abandoned the child, and
     to ascertain, as faras possible, if the
     child is fo,und dependent, the cause there-
     of. The court may compel the attendance
     of witnesses on such examination; and the
     clerk shall issue all process and the sher-
     iff and other officers of the court shall
     serve the same as in other cases. The
     county attorney, when requested by the
     court, shall appear In any such examina-
     tion in behalf of the petition.   It shall
                                                          .

Hon. Austin F. Anderson, page 4   (v-1446)



     be the duty of the county attorney of such
     county, upon the request of then court or
     any petitioner, to file a petition and to
     conduct any necessary proceedings in any
     case within the provisions of this title."

          The co~unty juvenile board has general super-
vision of a nonjudicial nature over ,dependent and neg-
lected children, and has the power to 'direct one of
the probation officers of said Bo~ard to file complaint
against such child in some court of such county having
jurisdiction to hear and determine such complaint."
Art. 5140, V.C.S. This article also confers upon the
board or itsmembers   the authority to "be present at
such hearing, either in person or by one or more of
its probation officers, and make such inquiry concern-
ing such child as may be proper under the established
rules of procedure In such court."

          Article 5142 authorizes the appointment of
a juvenile officer,and assistant juvenile officers In
certain counties of the State. In counties having a
population of 150,000 or more which contain a city of
100,000, in addition to the juvenile officer there may
be appointed assistant juvenile officers not to exceed
one assistant to each 25,000 population.  The duties
of juvenile officers are defined as follows:

           "Such officers shall have a,uthority and
     it shall be their d,uty to make investigations
     of all cases referred to them as such by such
     Board; to be present in court and to repre-
     sent the interest of the juvenile when the
     case is heard, and to furnish to the court
     and s~uch Board any information and assist-
     ance as such Board may require, and to take
     charge of any child before and after the
     trial and to perform such other services
     for the child as may be required by the
     court or said Board, and such juvenile of-
     ficers shall be vested with all the power
     and authority of police officers or sheriffs
     incident to their offices.

          "The clerk of the court shall when
     practicable, notify such j,uvenile officer
     when any juvenile is to be brought before
     the court. It shall be the d,uty of such
     juvenile officer to make investigation of
Hon. Austin F. Anderson, page 5   (v-1446)



     any such case, to be present in court to
     represent the,interest of the juvenile when
     the case is tried; to furnish to such court
     such information and assistance as the court
     may require and to take charge of~any juve-
     nile before and after the trial as the court
     may direct.   . 0 .'

           Section 1 of Article 5142a requires the ap-
pointment of a chief probation officer by the county
juvenile board in counties having a population of more
than 350,000 and authorizes the selection of assistant
probation officers in these counties. As first enact-
ed in 1931, Article 5142a referred to these officers
as juvenile officers, and this desi nation continued
,until the statute was amended in 19f 9.

          We have,been unable to find any authorities
relative to the question involved. While your factual
situation is not free from doubt we are impelled, by
reason of the language contained in the above statutes,
to the conclusion that it is not the duty of the of-
fice of Criminal District Attorney to investigate de-
pendent and neglected children's cases.

          It appears from the above statutes that the
County Juvenile Board of Bexar County is required to
appoint a chief probation officer, who may be furnished
with assistants to help carry out his duties. Article
5140 places certain powers and duties upon this of-
ficer in cases of dependent and neglected children,
upon direction of the juvenile board. The language
of Article 5140 authorizing 'such inquiry . 0 0 as
may be proper under the established rules of the
court' is not entirely clear. However, when taken
with the other statutes dealing with the j,uvenile
board's supervisory powers, itis'our opinion that
the inquiry is not limited to inquiry at the hearing
before the court, b,utwas intended to include all
proper investigations and inquiries into matters
affecting the welfare of the child.

          Article 5142 makes further provision for
the d,uties of "j,uvenile officers" with respect to
dependent and neglected children. This statute au-
thorizes, but does not require, the appointment of
a juvenile officer in Bexar County. We have not
been informed whether Bexar County maintains both
a "probation officer" and a "j,uvenile officer," and
Hon. Austin F. Anderson, page-6   (v-1446)



we are not here expressing an opinion as to whether
it would be proper for the co,unty to maintain both
officers. However, while the terms "probation of-
ficer' and "juvenile officer" are not fully inter-
changeable In these statutes, we are of the opinion
that the duties imposed upon' a juvenile officerunder
Article 5142 may also be performed by'the probation
officer appointed by the county juvenile board under
Article 5142a. It wo,uld follow that Article 5142,
as well as Article 5140, places investigative du-
ties in these cases upon the'probation~ offiber of
the county.

          A consideration of these statutes   reflects
an intent onthe part of the Legislature to impose
these investigative duties upon the juvenile author-
ities, under the supervision of the county juvenile
board. Consequently, we are of the opinion that in-
vestigation of cases of dependentand    neglected chil-
dren In Bexar County should be conducted by the
juvenile authorities rather than by the Criminal
District Attorney.  True, Article 2333 requires the
filing of a petition by your office upon the request
of the court or any petitioner; and also imposes the
duty to appear in the examin&tion before the court
and to conduct any necessary proceedings when re-
quested to do so.' But we do not belleve this language
contemplates the making of Investigations such as
you are inquiring about. We think these provisions
contemplate only 'that the county'attorney' (or ciminal
district attorney) 'shall be required to do those
things necessary to an orderly conduct of the pro-
ceedings at the hearing before the court.

          Based upon the foregoing, we agree with you
that the duty of 'conducting investigationsfor  the
juvenile court of Bexar County in dependent and neglect-
ed cases is that of 'the juvenile officers and not the
office of Criminal District Attorney.
-.   .

         Hon. Austin F. Anderson, page 7       (v-1446)


                                 SUMMARY

                      The duty of conducting investigations
                 in dependent or neglected children's cases
                 In Bexar County is that of the juvenile of-
                 ficers of the county and not the office of
                 Criminal District Attorney.

                                      Yours very truly,

         APPROVED:                      PRICE DANIEL
                                      Attorney General
         J. C. Davis, Jr.
         County Affairs Division

         Mary K. Wall                 BY
         Reviewing Assistant               Burnell Waldrep
                                                 Assistant
         Charles D. Mathews
         First Asslstant

         BW:mh